UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6449


GARY AARON COBLE,

                    Petitioner - Appellant,

             v.

B. KANODE, Warden, River North Correctional Center,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:19-cv-00509-RCY)


Submitted: September 2, 2021                                Decided: September 28, 2021


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gary Aaron Coble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Aaron Coble appeals the magistrate judge’s order granting Respondent’s

motion to dismiss and denying relief on Coble’s 28 U.S.C. § 2254 petition. ∗ The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Coble filed an initial informal brief but later moved to amend asking us to consider

recent Virginia legislation. We grant that motion to amend. Even so, limiting our review

of the record to the issues raised in Coble’s informal brief, as amended, we conclude that

Coble has not made the requisite showing or challenged the dispositive basis for the district

court’s decision. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our



       ∗
        The parties consented to proceed before a magistrate judge pursuant to 28 U.S.C.
§ 636(c).

                                              2
review is limited to issues preserved in that brief.”). Accordingly, we deny a certificate of

appealability, and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3